DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 06/06/2022. Claims 1-20 are pending in the Application, of which  Claims 1, 8 and 14 are independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Continuity/ priority Information
The present Application 16852229, filed 04/17/2020 Claims Priority from Provisional Application 62949997, filed 12/18/2019.

Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 06/06/2022 with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Zehavi et al. (U.S. Patent No. 10,446,254), have been fully considered but they are   not persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Maulsby et al. (Pub. No. US 20160003894) Pub. Date: 2016-01-07, as set forth in the present office action.
Applicant argues that Zehavi fails to disclose "a dedicated processing device for the memory device test resource, the dedicated processing device configured to: receive, from a test platform associated with the memory device test rack, a test to be performed for a memory device of a memory sub-system coupled to the memory device test resource," as currently amended independent claim 1.  
However, in the instant Application, the use of “test rack” is merely a fixture configured to hold a memory device during testing. There is nothing in the  specification or Claims that describes a unique function of the “test rack” rather than routine and conventional. In the contrary, Applicant’s specification describes in Par. [0040] a test resource 214 can be removed from a test board 212 and testing of a memory device can be performed at the removed test resource 214 separately from test rack 210. Clearly there is no requirement for the use of a test rack for testing of a memory device. 
Nevertheless, under a new ground of rejection, in analogous art, Maulsby et al. (Pub. No. US 20160003894) Pub. Date: 2016-01-07, discloses in Par. [0011] as illustrated FIG. 1, the testing system 100 can have one or more racks 102 that each have at least one rack controller 104 connected to a plurality of separate electronic devices 106, such as a data storage device, via testing slots arranged in the rack 102. The rack controller 104 can direct the execution of one or more test patterns to the respective electronic devices 106 concurrently, successively, and asynchronously to identify potential defects and irregularities in the various devices 106. 
Par. [0012] The rack controller 104 can conduct testing patterns locally and in combination with a remote host 108 over a wired and/or wireless network 110. The ability to connect the rack 102 and rack controller 104 to a remote host 108 allows for real-time testing modifications and monitoring that can be utilized in concert with testing information from other racks to provide a predetermined electronic device throughput. That is, the remote host 108 may simultaneously dictate testing commands, like initiate test, terminate test, and remove device from the rack 102, in a choreographed manner so that electronic devices are sequentially ready for removal and installation instead of a large number of testing slots being idle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14, the limitation “wherein the second processing device is configured to facilitate performance of the test at the memory device of the memory sub-system coupled to the second memory device test resource responsive to the first processing device of the first memory device test resource being unavailable to facilitate the performance of the test” is indefinite.  It is unclear how the unavailability of the first processing device is related to the test performance by the second processing device. Too many expressions combined together into one long imitation thus making the Claim incomprehensible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maulsby et al. (Pub. No. US 20160003894) Pub. Date: 2016-01-07
Regarding independent Claim 1, Maulsby discloses a testing environment   having at least one controller connected to at least first and second testing slots positioned in a housing, comprising: 
dedicated processing device configured to receive, from a test platform associated with the memory device test rack, a test to be performed for a memory device of a memory sub-system coupled to the memory device test resource;  
 [0011] FIG. The testing system 100 can have one or more racks 102 that each have at least one rack controller 104, corresponding to dedicated processing device, connected to a plurality of separate electronic devices 106, such as a data storage device, via testing slots arranged in the rack 102. The rack controller 104 can direct the execution of one or more test patterns to the respective electronic devices 106 concurrently, successively, and asynchronously to identify potential defects and irregularities in the various devices 106.
facilitate testing of the memory device; a memory sub-system interface port; a test condition component and a test resource monitoring component coupled to the dedicated processing device;
[0012] The rack controller 104 can conduct testing patterns locally and in combination with a remote host 108 over a wired and/or wireless network 110. The ability to connect the rack 102 and rack controller 104 to a remote host 108 allows for real-time testing modifications and monitoring that can be utilized in concert with testing information from other racks to provide a predetermined electronic device throughput. That is, the remote host 108 may simultaneously dictate testing commands, like initiate test, terminate test, and remove device from the rack 102, in a choreographed manner so that electronic devices are sequentially ready for removal and installation instead of a large number of testing slots being idle.

Regarding independent Claims 8 and 14, Maulsby discloses the same limitations as applied to Claim 1, above, and in addition “determine which of the plurality of memory device test resources are available to perform the test” in Claim 8, and “wherein the second processing device is configured to facilitate performance of the test.....the first memory device test resource being unavailable” in Claim 14.
 Fig. 7, [0032] That is, step 234 can assess the number of available cold and hot testing slots and generate testing routines that may or may not choreograph the movement of data storage devices between chambers and testing slots. Step 234 may further create contingency testing routines that are triggered upon an anticipated situation, such as a failed device test, power outage, testing slot failure, and loss of temperature control.
 [0033] For instance, a primary testing routine can dictate an incoming data storage device's chamber, testing slot, progression of tests, such as vibration, temperature, and data access tests, and predicted time of completion that involves the relocation of the data storage device from the cold to the hot chamber while a contingency testing routine alternatively keeps the data storage device in a single testing slot and schedules the next available hot testing slot so the device can be thermally cycled.
 
Regarding Claims 2, 9, 10, 15, 17, 20, Maulsby discloses test instructions to be executed in performance of the test;  That is, the remote host 108 may simultaneously dictate testing commands, like initiate test, terminate test, and remove device from the rack 102, in a choreographed manner so that electronic devices are sequentially ready for removal and installation instead of a large number of testing slots being idle.

Regarding Claims 3, 6, 7, 16, 18, Maulsby discloses receiving, from the memory sub-system, a first set of test results; and monitoring component;  [0012] the ability to connect the rack 102 and rack controller 104 to a remote host 108 allows for real-time testing modifications and monitoring that can be utilized in concert with testing information from other racks to provide a predetermined electronic device throughput. 
Regarding Claims 5, 7, 18, Maulsby discloses test resource monitoring component [0019] Assorted embodiments populate the hot chamber 170 with a hot testing slot 174 that has a hot width 176 and a testing interface capable of measuring, monitoring, and returning the temperature of the testing slot 174 to a rack controller.
 
Regarding Claim 4, Maulsby discloses serial input/output (IO) pins configured to couple to corresponding serial IO receptacles; [0013] FIG. 2 shows a block representation of an example testing slot 120 that is capable of being used in the testing system 100 of FIG. 1 in accordance with some embodiments. The testing slot 120 may be have a housing 122 that partially or completely surrounds a testing interface 124 that is connected to at least one electronic device 126
  
Regarding Claims 11-13, Maulsby discloses test condition generated by a test condition component of the available memory device test resource; [0011] FIG. 1 The rack controller 104 can direct the execution of one or more test patterns to the respective electronic devices 106 concurrently, successively, and asynchronously to identify potential defects and irregularities in the various devices 106. [0012] The rack controller 104 can conduct testing patterns locally and in combination with a remote host 108 over a wired and/or wireless network 110.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: July 19, 2022
Non-Final Rejection 20220715
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov